Dismissed and Opinion Filed June 29, 2018




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01478-CV

           IN THE ESTATE OF THOMAS PHILLIP HAMILTON, DECEASED

                            On Appeal from the Probate Court No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. PR-17-02765-2

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Stoddart
                                   Opinion by Justice Stoddart
       Appellant’s brief in this case is overdue. By order dated April 3, 2018, we granted

appellant’s motion to extend time to file her brief and ordered her brief to be filed by May 21,

2018. By postcard dated May 23, 2018, we notified appellant the time for filing her brief had

expired. We directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result in the dismissal

of this appeal without further notice. To date, appellant has not filed her brief nor otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE

171478F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE ESTATE OF THOMAS PHILLIP                      On Appeal from the Probate Court No. 2,
 HAMILTON, DECEASED                                   Dallas County, Texas
                                                      Trial Court Cause No. PR-17-02765-2.
 No. 05-17-01478-CV                                   Opinion delivered by Justice Stoddart.
                                                      Justices Lang and Myers participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that appellee s BRIAN HAMILTON AND RYAN HAMILTON
recover their costs of this appeal from appellant EVA SHIELLS.


Judgment entered this 29th day of June, 2018.




                                                –3–